Case 5:19-cv-00390-JGB-KK Document 47-2 Filed 05/24/19 Page 1 of 2 Page ID #:405



 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
 3   12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
 4   Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
 6
     Attorneys for Plaintiffs-in-Limitation,
 7   JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
 8                        UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of              Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                 DECLARATION OF MINA M.
     JOANNA JACKSON, as the owners of a             MORKOS IN SUPPORT OF
13
     certain 2004 26’ Sleekcraft Enforcer,          PLAINTIFFS-IN-LIMITATION
14   bearing Hull Identification Number             NOTICE OF MOTION AND
15
     NAS2606E404, and her engines, tackle,          MOTION TO STRIKE
     appurtenances, etc.                            CLAIMANT TABBY
16                                                  GRABOWSKI’S JURY DEMAND
17   For exoneration from, or limitation of,
     liability.                                     Date:        July 1, 2019
18
                                                    Time:         9:00 a.m.
19                                                  Place:       Courtroom 1
20
                                                                 3470 Twelfth Street
                                                                 Riverside, CA 92501
21
22
23   I, Mina M. Morkos, declare:
24         1.     I am an attorney admitted to practice before all federal and state courts
25   in the State of California. I am an attorney at the law firm of Cox, Wootton,
26   Lerner, Griffin & Hansen, LLP, attorneys of record for the Plaintiffs-in-Limitation
27   JEREME CRIST, ERICA CRIST, and JOANNA JACKSON (“PLAINTIFFS-IN-
28
                                                1
         DECLARATION OF MINA M. MORKOS IN SUPPORT OF PLAINTIFFS-IN-LIMITATION NOTICE OF
            MOTION AND MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-2 Filed 05/24/19 Page 2 of 2 Page ID #:406



 1   LIMITATION”). I have personal knowledge of the facts stated herein except as to
 2   those matters stated to be based on information and belief, and as to those matters,
 3   I believe them to be true.       If called as a witness could and would testify
 4   competently to the matters stated herein.
 5         2.     I made a phone call to counsel for Claimant, Tabby Grabowski, on
 6   May 16, 2019 and left a voicemail requesting a call back to discuss the issue with
 7   his pleading.
 8         3.     When there was no call back, I sent an email to counsel for Claimant
 9   on May 19, 2019, referencing my voicemail and requesting a call back.
10         4.     On May 20, 2019, counsel for Claimant called me back and we
11   discussed the issue with and a potential solution of a signed stipulation, and
12   counsel for Claimant agreed to the resolution proposed.
13         5.     A stipulation with the information discussed was sent to Counsel for
14   Claimant via email on May 20, 2019.
15         6.     This Motion is made following the conference of counsel pursuant to
16   L.R. 7-3 which took place on May 20, 2019, after prior good faith attempts to
17   conference were not returned.
18         I declare under penalty of perjury that the foregoing is true and correct.
19   Executed this 22nd day of May 2019, at Los Angeles, California.
20
                                                           /s/ Mina M. Morkos
21                                                           Mina M. Morkos
22
23
24
25
26
27
28
                                                 2
         DECLARATION OF MINA M. MORKOS IN SUPPORT OF PLAINTIFFS-IN-LIMITATION NOTICE OF
            MOTION AND MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
